Citation Nr: 1451658	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  10-38 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for prostate cancer, claimed as a result of exposure to Agent Orange (herbicides).

2.  Entitlement to service connection for throat cancer, claimed as a result of exposure to Agent Orange (herbicides).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.   

The Veteran testified before the undersigned in August 2014.  A copy of the transcript is of record. 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during the Vietnam War; and, he has not presented any credible evidence of in-service exposure to herbicides.

2.  The competent medical evidence of record fails to establish that prostate cancer and throat cancer manifested in service or many years thereafter or are etiologically related to the Veteran's active service.




CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  Throat cancer was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection 

The Veteran asserts that his currently-diagnosed prostate cancer and throat cancer are related to in-service exposure to herbicides.  In various statements throughout the claims file and testimony provided at his BVA hearing, he contends that the exposure occurred when he was stationed in Hawaii and planes would drop stuff overhead while he would eat lunch on the runway.  He has additionally asserted that he was exposed to Agent Orange when searching the USS Kitty Hawk for a missing part.  He has asserted that there were numerous 55 gallon barrels he came into contact with that contained Agent Orange. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as malignant tumors are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Board will initially discuss the Veteran's contentions of herbicide exposure. For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, type 2 diabetes mellitus and coronary artery disease shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2014) are also satisfied. 38 C.F.R. § 3.309(e).  The record does not show, nor is it contended, that the Veteran had active service in the Republic of Vietnam during the Vietnam War.  

Further, while the Veteran asserts that he was exposed to Agent Orange while stationed in Hawaii and when he searched the USS Kitty Hawk, he has provided no credible evidence to support his contentions.  To that end, inquiries made with the Service Department (National Personnel Records Center (NPRC)) in July 2009 and August 2009 both yielded negative results.  The NPRC reported in July 2009 that the Veteran did not have service in Vietnam and in August 2009 reported that there is no record that the Veteran had been exposed to herbicides.  

In this regard, while the Board understands the Veteran's concerns that barrels he was exposed to contain herbicides, it is important for the Veteran to understand that aircraft carriers did not disperse herbicides (the planes on an aircraft carrier are too small).

In a September 2009 Formal Finding, the RO found that based on the evidence of record there was no record the Veteran was exposed to Agent Orange.  They additionally noted that based on a letter from the Joint Services Records Research Center (JSRRC) no evidence has been found that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  It was additionally noted that the JSRRC could not document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  Significantly, the Veteran has provided no corroborating statements from others to support his allegations of exposure to herbicides.  As the evidence weighs against the Veteran's contentions that he was exposed to herbicides, there can be no basis to grant service connection based on the presumption of exposure to herbicides.  

Next, where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the evidence does not show a causal relationship between the claimed disorders and any other incident of active service.

The Veteran's service treatment records do not reflect complaints or treatment related to prostate cancer or throat cancer.  A July 1972 separation examination reflected a normal clinical evaluation of his throat and genitourinary system.  The record is also silent with respect to the Veteran being seen for exposure to toxic or vesicant agents.

Post-service evidence does not reflect treatment for prostate cancer or throat cancer until around 2005, over 30 years following separation from service.  The Veteran testified at his August 2014 BVA Hearing that he first started having problems with his prostate around 2002 and was diagnosed with cancer of both his prostate and throat in 2005.  Such negates any presumption of service connection provided under 38 C.F.R. §§ 3.307 and 3.309.

In short, the evidence fails to establish the onset of prostate cancer or throat cancer in service or for many years thereafter.  There is also no evidence of continuity of symptomatology.  The Veteran does not argue to the contrary.  Rather, he focuses his argument on his belief that his prostate cancer and throat cancer were caused by his exposure to toxic chemicals in service.  However, as noted above, a review of the evidence does not reflect that the Veteran was exposed to Agent Orange in service.  As noted above, the inquiries to the NPRC indicated that the Veteran was not exposed to herbicides in service.  Moreover, while he has alleged exposure to herbicides in service, he has not provided proof in any form, other than his own unsubstantiated statements of this exposure.

The Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The evidence does not indicate that the problems the Veteran has today are connected to service.  The service and post-service evidence provide particularly negative evidence against these claims. 

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and either his prostate cancer or his throat cancer.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issues in this case, the etiology of prostate cancer and throat cancer, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

II. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

With respect to his claims, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  RO letters dated in May, June and August 2009 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, private medical records, and Social Security Administration (SSA) records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  The Veteran has also not identified any additional outstanding evidence that could be obtained.  

The Board has considered the Veteran's numerous requests to do more research into the herbicides he was possibly exposed to during service.  Although the Veteran insists that he was exposed to herbicides when he was stationed in Hawaii and when he searched the USS Kitty Hawk, inquires to the National Personnel Records Center have reflected no record of exposure to herbicides.  The Board notes that the Veteran has failed to provide any credible evidence with respect to herbicide exposure, and inasmuch as VA has made unsuccessful attempts to obtain official records of any exposure for Agent Orange, a request for additional records would be tantamount to a fishing expedition.  VA's duty to assist the Veteran in the development of his claim does not extend to fishing expeditions. Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (holding that the duty to assist is not a license for a fishing expedition to determine if there might be some unspecified information which could possibly support a claim).  Indeed, further development would unnecessarily impose additional burdens upon the Board with no reasonable possibility of any benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546. Therefore, the Board concludes that the request for additional information regarding any potential herbicide exposure is not warranted.

With respect to his service connection claims for prostate cancer and throat cancer, as they relates to service, the Board notes that although a prostate VA examination was provided, a VA examination regarding his throat cancer or medical opinions regarding either disease were not obtained.  The Board finds that an additional Remand to obtain such opinions is not warranted.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Veterans Court has stated that this element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be 'medically competent' evidence of a current disability, 'medically competent' evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard as this would, contrary to the intent of Congress, result in medical examinations being 'routinely and virtually automatically' provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.
	
Here, the only evidence of prostate cancer and throat cancer related to service is the Veteran and his representative's own conclusory generalized lay statements, which are unsupported by the medical evidence.  

Although the Veteran believes that his cancer should be service connected, the fact remains that none of his arguments have been bolstered by the opinion of any medical professional, or the records as a whole, which provide highly probative evidence against these claims.  Accordingly, the Board finds that referral for an additional VA medical examination or opinions are not warranted with respect to these issues.  

As such, the lay statements that are of record are simply insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

Discussion of the Veteran's August 2014 BVA hearing is also necessary. The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified at the hearing.  Sources of evidence relevant in this regard were identified during these hearings.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002)
 
ORDER

Service connection for prostate cancer, claimed as a result of exposure to Agent Orange, is denied

Service connection for throat cancer, claimed as a result of exposure to Agent Orange, is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


